Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim 1-19 are drawn a computer-implemented method and system for clustering a plurality of autonomous light electric vehicles (as same as a remote computing system shown in Fig.1)) which is CPC class and subclass G06F3/0484, and G08C19/00
Claim 20 drawn to an autonomous light electric vehicle which in CPC class and subclass G05D1/0246. 
Inventions, I, II and III are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. See MPEP § 806.05(d).
In the instance case, a subcombination I has separate utility such a computer system such as a remote control station.  Invention II has separate utility such as an autonomous vehicle, bicycle.  Therefore, Invention I has separately utility from Invention II.

(a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention;
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662